The opinion of the court was delivered by
Dalrimple, J.
The plaintiffs, a mutual insurance company of the State of Pennsylvania, brought their action below, and recovered judgment against the defendant, one of their members, for taxes or assessments levied by the company against him, as one of the persons insured.
*437The judgment must be reversed, for the following reasons:
First — Because it appears that the plaintiffs below are a foreign corporation, and effected in this state, through an agent, the insurance in question, when the agent had not complied with the statute of this state relating to foreign insurance companies. Nix. Dig. 436, §§ 73, 74 ; Ib. 431, § 40 ; Kinyon v. Columbia Fire Insurance Co., 8 Vroom 33.
Second — Because it does not appear that the losses, to pay a proportion of which the defendant below was assessed, occurred during the life of defendant's policy.
For these reasons the judgment below must be reversed ; and it is not necessary to express an opinion upon the other reasons filed.